Mayham, J.
I concur in the result reached in the opinion of my Brother Learned in this case. The jurisdiction of the court of the sister state of California may be properly inquired into in this action. If that court, by the fraud of this defendant, assumed jurisdiction of his person when be was-not a resident of that state, but was in fact a resident oE Hew York, its proceedings were coram non judice, and void; and that fact may properly be proved in this action. But if that court had jurisdiction, its determination would, as to the courts of this state, be final, and it would be, in that case, error for the courts of this state to inquire whether this plaintiff (the defendant in that action) had in fact deserted her husband, or done any other act charged in that action, and constituting a ground for a divorce in that state. But the evidence in this case establishes that this defendant, at the time of obtaining his order of publication in California and of prosecuting his action and obtaining his decree in that state, was' not a resident of that state, and that therefore the court of that state had no jurisdiction to grant the order or entertain the action, and it acquired no jurisdiction- of this plaintiff as defend*697ant in that action, and that the judgment in this action should therefore be affirmed.
Landon, J. concurs. Mayham, J., concurs in the result.